Per Curiam,
This is a proceeding to recover possession under the landlord and tenant laws. It was heard in 1892, and is reported in 147 Pa. 501. We then held that the character of the defendants’ possession, and whether it was held under the alleged renewal • of a former lease made by the borough councils or as tenants from year to year, was a question of fact to be decided by the jury. The case went back for a new trial upon that question. The new trial has been had and lias resulted in a finding that the extension of the old lease authorized by a borough ordinance, which changed the notice to quit so as to require one *618year’s notice to be given tbe defendants, was in force when the-notice to quit was given in this ease. Even if the effect of the lease so renewed was only that of a lease from year to year, we-do not see why the time agreed upon as that which the defendants should have before being required to surrender possession, was not binding upon the parties. Upon “this finding by the-jury, the result reached is correct. The defendants had the-benefit of the one year’s notice. They did not surrender possession when the year closed. The proceedings begun after the-year expired were justified; therefore, they were regularly conducted, and have resulted in a verdict in favor of the plaintiff.
Upon this verdict the judgment was rightly entered, and is-now affirmed.